                                                                          FILED
                                                                       IN CLERK'S OFFICE
                                                                  US DISTRICT COURT E.D N Y
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                      ★ OCT ~l 2019            -A-
                                           X
CHAWN Johnson                                                     BROOKLYN OFFICE
                       Plaintiff,

       - against-                                            MEMORANDUM DECISION
                                                             AND ORDER
                                                             19-CV-03009(AMD)(RLM)
THYSSENKRUPP ELEVATOR CORP,

                       Defendant.
                                           X


ANN M.DONNELLY,United States District Judge:

       This motion to quash arises from a personal injury lawsuit proceeding in the Supreme

Court of the State of New York, County of Queens, between Chawn Johnson, the plaintiff, and

ThyssenKrupp Elevator Corp., the defendant. In the state court action, the plaintiff alleges that

the defendant's negligent maintenance of an elevator at a "Veteran Administration Hospital

building" caused his injuries. (ECF No. 1 If 1.) On March 18, 2019, the defendant issued a

subpoena ad testificandum to Ernest Monteleone, a federal employee of the Veterans

Administration. {Id. atl8.) A week later, on March 25, 2019, the defendant sent a letter to the

VA advising it of the pending subpoena for Mr. Monteleone and the expected subject matter of

his deposition. (ECF No. 6-1.) The VA directed the defendant to 38 C.F.R. §§ 14.800 et seq., a

set of regulations governing the process for seeking the VA's consent for the testimony of its

employees. (ECF No. 1^5.)

       Mr. Monteleone did not appear at the deposition on the day specified by the subpoena.

The next day, April 16, 2019, the defendant sent a letter to the VA seeking to "resolve the issue

of Mr. Monteleone's non-party deposition without the need for an Order to Show Cause for

Contempt." (ECF No. 6-1.) The defendant explained that it was not asking Mr. Monteleone for
expert testimony or for the VA to "favor" one party, that the deposition would not take very

long, and that the defendant was willing to conduct the deposition at Mr. Monteleone's place of

business. (Jd.) A week later, on April 22,2019,the defendant sought an Order to Show Cause

from the state court seeking to compel Mr. Monteleone to appear for his deposition and hold him

in contempt. (ECF No. 1 ^ 6.) The Honorable Robert McDonald ofthe New York Supreme

Court signed the Order to Show Cause on April 29,2019. (Id. ^ 7.) According to the VA,it has

not authorized Mr. Monteleone to testify pursuant to 38 C.F.R. §§ 14.800 et seq. (ECF No. 5 at

2.)

        On May 21,2019,the VA removed the proceedings concerning the subpoena and Order

to Show Cause to federal court pursuant to 28 U.S.C §§ 1442(a)(1) and (d)(1) and 28 U.S.C. §

1446. (ECF No. 1.) The VA asks me to quash the subpoena and the Order to Show Cause on

grounds of sovereign immunity, and because the defendant did not comply with the VA

regulations governing subpoenas for testimony. The defendant requests that I enforce the state

court subpoena. I grant the VA's request to quash the subpoena and state court Order to Show

Cause, and dismiss this action.

                                          DISCUSSION


       5 U.S.C. § 301 authorizes the heads of every executive branch department to "prescribe

regulations for the government of his department, the conduct of its employees..., and the

custody, use, and preservation of its records, papers, and property." Pursuant to that statute, the

Veterans Administration has enacted a series ofregulations—called Touhy regulations,see

United States ex rel. Touhy v. Ragen,340 U.S. 462(1951)—^to govern the VA's response to

third-party subpoenas. The VA's Touhy regulations, codified at 38 C.F.R. §§ 14.800 et seq..,

allow VA personnel to give testimony, but only on written request from the party seeking the
testimony and with the approval of the "General Counsel, the Regional Counsel, an attorney in

the Office of General Counsel designated by the General Counsel, or an attorney in the Regional

Counsel office designated by the Regional Counsel[.]" 38 C.F.R. §§ 14.805, 14.807(b). The VA

evaluates the request based on certain factors, including, among others:(i) how the testimony

would assist the VA in performing its statutory duties;(ii) whether the testimony is "necessary to

prevent the perpetration offraud and other injustice in the matter in question";(iii) whether the

demand is unduly burdensome; and (iv) whether the testimony might reasonably result in the

appearance of the VA favoring one litigant over another. See 38 C.F.R. § 14.804.

        A party seeking the testimony of an agency employee must comply with the agency's

Touhy regulations by making a proper demand,exhausting any administrative remedies, and

otherwise following the directives established by the agency. Pollock v. Barbosa Group, Inc.,

478 F. Supp. 2d 410,414(W.D.N.Y. 2007). In the absence of the agency's authorization, a state

court does not have the power to compel agency personnel to testify. Codd v. Saks Fifth Ave.,

No. 98-CV-6426,1998 WL 744025, at *1 (S.D.N.Y. 1998). Further,"[wjhere the state court

lacks jurisdiction ofthe subject matter or ofthe parties, the federal court acquires none[.]"

Minnesota v. United States, 305 U.S. 382,389(1939)(citations omitted). Accordingly, a federal

court on removal cannot enforce a subpoena when the state court lacked jurisdiction to do so.

See, e.g.. Boron Oil Co. v. Downie,873 F.2d 67,70(4th Cir. 1989).

        The defendant has not complied with the VA's Touhy regulations. Accordingly, neither

the state court, nor this Court on removal, has jurisdiction to enforce the subpoena for Mr.

Monteleone's testimony.' The subpoena and state court Order to Show Cause are quashed, and

the Clerk of Court is respectfully requested to close this case.


' The Honorable Arthur Spatt's opinion in Solomon v. Nassau County, 21A F.R.D. 455(E.D.N.Y. 2011),
  is not to the contrary. In Solomon,the subpoena-issuing party complied with the VA's Touhy
so ORDERED.

                                                          s/Ann M. Donnelly

                                                       Ann M. Donnelly
                                                       United States District Judge
Dated: Brooklyn, New York
       October 7,2019




  regulations, and the underlying lawsuit was before Judge Spatt pursuant to the court s original
  jurisdiction. Accordingly, the court in Solomon had jurisdiction to review the agency's denial under the
  APA.
